Citation Nr: 1317007	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the VA RO in Portland, Oregon, which denied a claim for service connection for PTSD.  The RO in Denver, Colorado, currently has jurisdiction of the claim.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In this case, the Veteran filed a claim seeking service connection for PTSD.  A review of his VA treatment records shows that he has been diagnosed with generalized anxiety disorder and as was noted in the March 2012 remand the Board has recharacterized the issue as listed on the title page of this decision.  Thus, the Board will consider the issue of service connection for PTSD, but will also consider the merits of a claim for service connection for an acquired psychiatric disability, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2012, the Veteran stated that he wanted an informal claim for increase for bilateral palmar and plantar keratoderma, and heel spurs in both feet; as such, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  The weight of the evidence establishes that the Veteran does not meet, and has not met for the entirety of his appeal, the DSM-IV criteria for a diagnosis of PTSD.

2.  The weight of the evidence does not relate an acquired psychiatric disability to the Veteran's military service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

PTSD

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim.

The Veteran seeks service connection for PTSD, which he attributes to his service during the first Gulf War.  In his stressor statement, the Veteran indicated that after the ground war started, his artillery unit started firing, and eventually pictures of the damage they had wrought came back to the Veteran.  He reported having experienced difficulty getting the images of that destruction out of his mind.

The Veteran served in Southwest Asia from October 1990 to April 1991.  His personnel records indicate his military occupational specialty (MOS) was canon crewmember.  As part of his stressors, the Veteran reported that in January 1991 his unit engaged the enemy and was involved in bombings.

However, before it is necessary to address the question of the adequacy of the stressors, it must first be determined whether the Veteran's reported symptomatology is sufficient to warrant a diagnosis of PTSD, since the primary requirement for service connection is a current diagnosis.  It is here that the Veteran's claim for service connection for PTSD fails as the weight of the evidence is against the conclusion that the Veteran meets the DSM-IV criteria for PTSD. 

In December 2009, the Veteran wrote a letter alleging that he had experienced PTSD since returning from the Gulf War.  He asserted that his mood swung from anger to depression to fear to anxiety.  He stated that he was constantly feeling hypervigilant.  He alleged that these symptoms had caused him to stress out at work, which led to his eventual dismissal.  

In December 2009, the Veteran stated that when the war started, they bombed the enemy for at least 30 days, during which time he experienced unannounced ordinance explosions throughout the day and night.  He also indicated that they were constantly getting alerted for Mustard gas, which caused the unit to perceive that they were about to get bombed.  The Veteran said he was in constant fear about the gas.

The Veteran's wife wrote a letter in 2009 indicating that the Veteran had problems with short term memory loss, was jumpy, and did not have many friends.

As an initial point, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran and his spouse are considered competent to describe the symptoms that the Veteran experiences and that the spouse has been able to observe, neither of them has the medical training to be able to determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  Instead, competent evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  

In this case, the opinions of several medical professionals are of record.  In May 2003, the Veteran underwent a VA psychiatric examination after being referred for evaluation secondary to complaints of depressed mood, difficulty with short-term memory, nighttime insomnia, self-reported hallucinations and appetite loss.  With regard to his reported stressors, the Veteran indicated that in Christmas 1990 he had attempted to break up a fight between two soldiers, after which, one of the soldiers tried to jump on him.  He stated that the incident distressed him, because all of them had loaded weapons at the time.  He also indicated that there was a moment while stationed in the middle east when a friendly unit started firing at the enemy, but he and his unit believed that the enemy was attacking them and ran to seek cover.  The Veteran also stated that he was bothered by images of the death and destruction that had been caused by his artillery unit.  The Veteran indicated that in the previous year, he had begun re-experiencing images of the Gulf War.  He indicated that he was not able to watch TV programs that reminded him of his military experience.  However, the examiner remarked that the Veteran did not provide any clear responses that could be connected to his experience of combat stressors.  Following the examination, the examiner concluded that the Veteran's reported symptomatology was not sufficient to warrant a diagnosis of PTSD secondary to combat stressors.  The examiner noted that the Veteran had reported numerous stressors, including viewing Polaroid pictures of dead bodies.  However, the examiner found that the Veteran's current symptomatology was vague and insufficient to meet the DSM-IV criteria for PTSD, especially with regard to Criterion C (persistent avoidance and numbing of general responsiveness).  With regard to Criterion D, the Veteran's reports of sleep difficulties and feelings of irritability, which seemed mild, were at least as likely as not related to the Veteran's depressive disorder.   The examiner indicated that the Veteran's reported symptoms  did appear to meet the criteria for major depressive disorder, but observed that the Veteran did not appear to have any difficulty during the period after he returned from the Gulf War, when he was stationed in Korea and then at Fort Bragg.  The examiner noted that the Veteran believed that his grades slipped because of his PTSD, but the examiner felt that the poor academic performance at the end of March 2003 was likely related to symptoms of depression, secondary to not being able to keep up with job demands, and recognizing that he was at risk of losing his job.  The examiner noted that the Veteran had performed well in school from 1997 to 1999, and thus it was felt that the depression was not likely caused by the Veteran's reported exposure to combat stressors. 

The Veteran's representative disputed the examiner's conclusions in July 2004 and requested a second VA examination be provided.  At the Veteran's hearing, he clarified that while the VA examiner had noted that he had only begun experiencing symptoms five years earlier, the Veteran maintained that he had experienced psychiatric symptoms since 1990.  The Veteran added that he had periodic suicidal ideation and he was socially isolated.  The Veteran's representative suggested that while the Veteran had major depressive disorder, it was secondary to his PTSD.  The Veteran stated that everyone made him nervous.

In July 2009, a psychologist, Dr. Wellman, wrote a letter indicating that he had interviewed the Veteran and noted that he had experienced problems coping with stress since his military discharge.  The Veteran had reported having anxiety and stated that he avoided anything that reminded him of his experiences in the middle east.  Dr. Wellman stated that he believed that the Veteran had PTSD secondary to his experiences in the Gulf War.  However, it is noted that there was no specific explanation as to how the Veteran met the DSM-IV criteria for such a diagnosis.  As will be discussed in the duty to assist section of this decision, the Board attempted to obtain the treatment records from Dr. Wellman, but the Veteran never provided the requested authorization and failed to submit any records. 

Given the suggestion that the Veteran might have PTSD, he was provided with a second VA examination in November 2010.  The examiner reviewed the 2003 VA examination report, as well as Dr. Wellman's letter.  The examiner noted that on mental status examination there was no pronounced impairment of thought processes or communication.  The Veteran was felt not to have hallucinations or delusions, but he did have feelings of paranoia.  At the examination, the Veteran was vague about particular stressors that occurred during the military.  The Veteran did not describe any life-threatening situations or any fear of enemy activity, other than awareness that he was in a combat zone.  The Veteran alleged that it was stressful being in a situation where they were firing mortar rounds a lot.  The Veteran reported that he first began having symptoms of anxiety in 2000/2001 about the time he started working at Intel.  The examiner noted that while the Veteran experienced some depressive symptoms, he denied any subjective sense of depression and did not meet sufficient symptoms in the opinion of the examiner to warrant a diagnosis of major depression.  The examiner found that the Veteran did meet the criteria for a generalized anxiety disorder with the onset as of 2000/2001 (around 31 years of age, which the examiner explained was the textbook age for generalized anxiety disorder to onset).  

In conclusion, the examiner, noting that the Veteran continued to be very vague
about trauma that he experienced in the military, continued not to endorse
avoidance/numbing that would meet criteria for DSM-IV TR PTSD symptoms, and given that his heightened physiological arousal symptoms appeared more likely
related to a generalized anxiety disorder given their chronicity and
their presentation, concluded that it was less likely than not (less than 50:50
probability) that the Veteran has PTSD caused by or a result of fear of
enemy activity in a combat zone.  He noted that the Veteran's first onset of symptoms was 5-6 years after service and more closely fit a pattern which was consistent with a diagnosis of generalized anxiety disorder.  The Veteran was able to maintain his activities of daily living, including hygiene, he slept 12-14 hours a day and did not leave the house unless he had a list of errands.  The examiner added that the Veteran's generalized anxiety disorder was not related to his military experiences.  

Depression and PTSD screens were both negative at a VA treatment session in December 2011.

In March 2012, the Board remanded the Veteran's claim in part so that the VA examiner could better explain why the Veteran did not meet the criteria for PTSD.

The examiner from the November 2010 VA examination reviewed the Veteran's claims file in October 2012.  He carefully went through the medical evidence of record, including Dr. Wellman's assertion that the Veteran had PTSD.  However, the examiner explained why Dr. Wellman's diagnosis of PTSD was not supported by the evidence.  First, the Veteran was sent to Dr. Wellman because of short-term disability resulting from the Veteran's serious anxiety and difficulty in the work setting.  The Veteran told Dr. Wellman that he believed his problems had begun in the Army, but the examiner noted that this was different than what the Veteran had provided to the other medical professionals who had evaluated and treated him.  The examiner pointed out that Dr. Wellman did not list a traumatic event or sufficient symptoms for a diagnosis of PTSD, and made no mention of any review of any records.  As such, the examiner suggested that Dr. Wellman had not provided sufficient data or information to reach a diagnosis of PTSD, including lack of a traumatic event, lack of clarification of sufficient symptoms on Criterion C or D, and lack of review of records.

The examiner also reviewed the findings of the other medical professional who had treated the Veteran during the course of his appeal.  He noted that the Veteran had been seen by a Dr. Christiansen in December 2009, but noted that this was the only contact with this doctor.  Moreover, the examiner observed that Dr. Christiansen had acknowledged being unable to find the Veteran to be clarifying about what traumatic, as opposed to just generally stressful, events he had experienced.  Dr. Christiansen eventually assessed the Veteran with anxiety NOS with overlay PTSD and significant psychosocial stressors; but the examiner explained that this was not actually a diagnosis of PTSD.  The examiner elaborated that such a conclusion was supported by the fact that Dr. Christiansen had not found sufficient evidence of Criterion A for such a diagnosis.  As such, the examiner concluded that this should be no more than a provisional diagnosis, based on a one-time opinion and without any access to the Veteran's records.  The examiner added that when he evaluated the Veteran in November 2010 and concluded that he had insufficient symptoms to warrant a diagnosis of PTSD.

The examiner also noted that the Veteran had reportedly been referred to a professional counselor, Ms. Beagle in conjunction with stress from his employment at Intel, but he observed no records are available from her counseling sessions.

The examiner also noted that the Veteran had been subsequently treated at several VA hospitals in New York, but he observed that the problem list did not show PTSD, only generalized anxiety disorder.  He noted that the Veteran had alleged that he was being treated for "PTSD" but the examiner stated that the records did not actually support a finding that he had been diagnosed with PTSD.

Having reviewed the evidence, including that evidence which presented an opposing medical opinion, the examiner concluded that he continued to believe that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran had never had an identified specific stressor to meet criterion-A, and over the years he had never identified sufficient symptoms for criterion-C or criterion-D.  As such, the examiner concluded that the appropriate diagnosis continued to be generalized anxiety disorder.

As described, there is some indication in the Veteran's claims file that he has PTSD (the Board has not ignored any indication in the record that the Veteran has PTSD); and it is certainly understandable why the Veteran would believe that he has PTSD, as his private doctor has been treating him for it for a number of years.  

Moreover, Dr. Wellman's assessment that the Veteran had PTSD in his July 2009 letter is considered competent medical evidence, as it was provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a)(1).  Likewise, the VA examiners' opinions are also considered to be competent evidence.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  Here, multiple psychiatric diagnoses are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these records is found to be competent and credible and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative. 

Here, multiple VA examiners have evaluated the Veteran, but they have each concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  Moreover, each of these conclusions was supported by a complete rationale, which included an explanation of why such a diagnosis was not warranted.  

The Board acknowledges that PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, here when one doctor has found that a diagnosis of PTSD is warranted and several other doctors have found that it is not, the Board must assess the weight and probative value to be afforded to each piece of evidence.

Here, Dr. Wellman did not provide any explanation as to how the Veteran met the DSM-IV criteria for PTSD, whereas the VA examiners explained specifically why the DSM-IV criteria were not met.  Moreover, the most recent VA examiner provided several reasons that the weight of Dr. Wellman's opinion should be discounted.  Thus, having weighed the totality of the evidence of record, the Board concludes that the VA examiner's recent opinion is the most probative evidence, as it is underscored by the most thorough rationale and best supported by the evidence of record, and it is therefore entitled to the greatest weight.  Given this conclusion, the Board finds that the weight of the evidence is against the conclusion that the Veteran has met the criteria for a diagnosis of PTSD at any time during the course of his appeal, and therefore he does not have PTSD for VA purposes.

In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, while diagnoses of PTSD may have been rendered during the course of the Veteran's appeal, the Board believes that, as was explained by the later and more comprehensive VA examination report, such a diagnosis was not warranted based on the evidence of record at any time during the course of the Veteran's appeal.  That is, PTSD did not appear and then resolve, but rather PTSD was not the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  Simply stated, the best evidence in this case is that the Veteran does not currently have PTSD, and has not had PTSD at any time during the course of his appeal, notwithstanding any evidence to the contrary.

Accordingly, because the weight of the evidence is against the conclusion that the Veteran meets the criteria for a diagnosis of PTSD, the claim for PTSD is denied.  See Brammer, 3 Vet. App. at 225.  

Acquired psychiatric disability, other than PTSD

The Board will now turn to the issue of whether service connection is warranted for an acquired psychiatric disability, other than PTSD.

Service treatment records show limited psychiatric complaints.  There is a record from an assessment for evaluation of personnel exceeding the body fat standards  which was dated in August 1994 and indicated that the Veteran's personality had changed recently so that he was either depressed or had a labile personality.  However, no psychiatric treatment appears to have been sought at any time during service, and the Veteran specifically denied having ever sought any psychiatric treatment in service.  No separation physical is of record.  

The Veteran separated from service in August 1995, but following service, he did not file for service connection for a psychiatric disability, or even seek treatment for a psychiatric disability for a number of years.  While this passage of time without any psychiatric treatment is not dispositive, it is certainly evidence which weighs against a finding that the Veteran's current psychiatric disability began during his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Moreover, while the Veteran filed a claim seeking service connection for hearing loss and knee/shin problems within a year of his separation from active duty in August 1995, he failed to make any mention of any psychiatric impairment at that time, and did not in fact seek service connection for psychiatric problems for approximately eight years until his claim for PTSD was received in April 2003.  This also weighs against the conclusion that the Veteran had any psychiatric disability which began during service. 

Additionally, as noted, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, service connection would require a medical opinion of record to link the Veteran's current psychiatric disability to his military service.

In this regard, the Board remanded the Veteran's claim to obtain an opinion as to whether an acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by his military service.  Unfortunately, after reviewing the record and examining the Veteran, the VA examiners both concluded that the Veteran's acquired psychiatric disability, other than PTSD, was not the result of his military service. 

In 2003, the examiner indicated that the Veteran's reported symptoms  did appear to meet the criteria for major depressive disorder, but observed that the Veteran did not appear to have any difficulty during the period after he returned from the Gulf War, when he was stationed in Korea and then at Fort Bragg.  The examiner noted that the Veteran believed that his grades slipped because of his PTSD, but the examiner felt that the poor academic performance at the end of March 2003 was likely related to symptoms of depression, secondary to not being able to keep up with job demands, and recognizing that he was at risk of losing his job.  The examiner noted that the Veteran had performed well in school from 1997 to 1999, and thus felt that the Veteran's depression was not likely caused by his reported exposure to combat stressors. 

In November 2010, and again in October 2012, the VA examiner concluded that the Veteran's had a generalized anxiety disorder, but opined that it neither began during nor was otherwise caused by the Veteran's military service.  

The VA examiner explained that the Veteran's first onset of symptoms was 5-6 years after service and more closely fit a pattern which was consistent with a diagnosis of generalized anxiety disorder.  The examiner also noted that the onset of generalized anxiety disorder when the Veteran was in his early 30s was consistent with the literature.  As such, he opined that the Veteran's generalized anxiety disorder was not related to his military experiences.  

The Veteran and his representative have alleged on multiple occasions that the Veteran's symptoms began when he was in service, but such assertions are found to be undermined by the lack of any treatment during that time, and by the fact that no claim was filed seeking service connection for any psychiatric disorder for a number of years after service.  Moreover, the VA examiner studied the Veteran's claims file including the medical evidence but found that it suggested a later onset than what is now alleged by the Veteran in conjunction with his claim for VA disability benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Here, the medical evidence of record is found to be highly credible and is found to be entitled to great weight.  Unfortunately, this evidence does not support the grant of service connection.

Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2003, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  A March 2006 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and service treatment records have been obtained.  Additionally, letters were received from Dr. Wellman and from the Veteran's wife.  

It is noted that the Board remanded the Veteran's claim in March 2012, with instructions to ask the Veteran to clarify in which state he filed for workman's compensation and to authorize VA to obtain treatment records from Dr. Wellman and from the counselor at Intel.  A letter was sent to the Veteran in April 2012 asking him to provide the requisite authorizations and informing him that it was ultimately his responsibility to provide the private records.  Unfortunately, the Veteran never responded to the letter.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran was asked to provide information that would authorize VA to obtain records on his behalf.  He failed to comply and did not submit the records, and therefore the Board is forced to adjudicate the Veteran's claim based on the evidence of record.

Additionally, the Veteran testified at a hearing before the Board and had an informal RO hearing.  With respect to the aforementioned June 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim; however, such elements were clearly understood by the Veteran and his representative as the testimony was directed at establishing why he felt he had PTSD as a result of his Gulf War experiences.  Moreover, the VLJ asked specific questions as to where the Veteran received psychiatric treatment, and even remanded the Veteran's claim to obtain the identified records and to obtain a VA examination.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and VA has endeavored to obtain an addendum opinion in order to clarify conflicting medical information.  The Board finds the VA examinations to have been thorough and adequate and they provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Moreover, while the Veteran's representative requested that an additional VA examination be provided, one was in fact provided, and the representative has not voiced subsequent objection to the findings made at the more recent VA examination.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


